UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT BETEMIT, a/k/a Juan Lopez, a/k/a Jose Ivan Torres,
a/k/a Jose Frias,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:95-cr-00064-REP-1)


Submitted:   November 18, 2010             Decided:   December 1, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Betemit, Appellant Pro Se. Norval George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Albert     Betemit    appeals       the    district     court’s     order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district     court.         United     States      v.    Betemit,     No.

3:95-cr-00064-REP-1 (E.D. Va. July 14, 2010).                     We dispense with

oral    argument   because       the     facts    and   legal     contentions      are

adequately     presented    in     the    materials      before      the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2